DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-21, 24, 26-30 and 32-36 are pending in the application.  Claims 22, 23, 25 and 31 are cancelled.  Claim 36 is newly-added.
Priority
This application is a U.S. National Stage entry of PCT/EP2018/070522, filed July 27, 2018 which claims priority to British Application No. 1712110.4, filed  July 27, 2017.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
Claim 12 recites optional groups for R1.  However, at p. 9 of 25 (bottom of page), the following appears:


    PNG
    media_image1.png
    113
    490
    media_image1.png
    Greyscale
.  There appears to be a formatting or downloading problem.  Appropriate correction is required.
	Claims 3, 4, 7-11, 15-21, 24, 26-30, 32-34 and 36 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by Chemical Abstracts Service CAS Registry Number 1347015-88-6,  CAplus database entry date of 01 Dec 2011 (see below).  The compound corresponding to the cited registry number is available as prior art as of the indicated dates, indicating the date it was indexed into the CAplus database. 

    PNG
    media_image2.png
    306
    442
    media_image2.png
    Greyscale
.
This compound meets the limitations of the cited claims, where X1 is C, X2 is N, X3 is O, X4 is C, X5 is CR5, R5 is H, R4 is heteroaryl substituted with E6, where E6 is halo(Cl), R1 is C1 alkyl substituted with two groups independently selected from E3, where E3 is =O and -NRb1Rb2, where Rb1 is H and Rb2 is heterocyclyl substituted with Wb2, where Wb2 is C3 alkyl, and R2=R3=C1alkyl (methyl).
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following:

    PNG
    media_image3.png
    124
    600
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entry above lists the date that the compound was entered into the on-line database, the compound was made publicly available as of that date in the citation, and the cited claims are anticipated.  
Conclusion
Claim 35 is allowed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/08/2021, with respect to the rejection(s) of claim(s) 1-4 and 13-20 under 35 U.S.C. §102(a)(1) and claims 5, 6, 11 and 26 under 35 U.S.C. §112(b) have been fully considered and are persuasive in view of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over CAS Registry No. 1347015-88-6, as set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625